AMENDMENT NO. 1 TO PURCHASE AGREEMENT THIS AMENDMENT NO. 1 TO PURCHASE AGREEMENT is made as of November 24, 2009 (this “Amendment”) between GRANT THORNTON LIMITED in its capacity as interim receiver and receiver and manager of EGC Holdings Ltd. and not in its personal capacity (“Receiver”), and CENTURY CASINOS EUROPE GMBH (“Purchaser”). WHEREAS: A.Receiver and Purchaser are parties to a Purchase Agreement made as of November 6, 2009 (the “Purchase Agreement”). B.Receiver and Purchaser desire to amend the Purchase Agreement as hereinafter set forth. IN CONSIDERATION of the mutual agreements in this Amendment, Receiver and Purchaser agree as follows: 1.
